Citation Nr: 1025588	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for posttraumatic stress disorder 
(PTSD), and, if so, whether service connection is warranted.  

4.  Entitlement to a higher initial rating for the service-
connected hearing loss currently rated at a noncompensable level.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.   

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2006, June 
2007 and September 2008.  

In November 2008, the RO reopened the claim of service connection 
for PTSD and denied the claim on the merits.  

The Board is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the Board must initially determine whether new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD prior to addressing the claim on the 
merits.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder. 

The reopened claim of service connection for PTSD, the claims of 
service connection for hypertension and peripheral neuropathy and 
the claim for an initial  compensable rating for the service-
connected hearing loss are addressed in the REMAND portion of the 
this document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence added to the record since the March 2005 decision is 
neither cumulative nor redundant and, by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim of service 
connection for PTSD.   


CONCLUSION OF LAW

The evidence added to the record since the March 2005 decision is 
new and material for the purpose of reopening the claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


Legal Criteria

Service Connection

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
American Psychiatric Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DMS- IV) as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  


New and Material Evidence

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


Analysis

In a March 2005 rating decision, the RO denied the claim of 
service connection for PTSD on the basis that the stressor event 
was not verified.  The Veteran was notified of this decision and 
filed a timely Notice of Disagreement.  A Statement of the Case 
was issued in December 2005.  However, the Veteran did not 
perfect the appeal by filing a Substantive Appeal.  Thus, the 
March 2005 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The evidence of record at the time of the March 2005 rating 
decision consisted of the Veteran's service treatment records, 
other service records, records from Dr. R.A., VA treatment 
records dated in March 2004, records from M.C.C.C. dated in 2004, 
an October 2004 statement from the Veteran in which the Veteran 
described stressor events, and the records from Dr. A. dated in 
2004.

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In May 2006, 
the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the March 2005 
rating decision to be new and material.  

The Veteran provided more detailed information regarding a 
stressor event and this stressor event was verified.  The Veteran 
started that while aboard the USS Constellation, he saw sailors 
pulling a body out of an aircraft intake.  See the Veteran's 
statements dated in November 2006, October 2007, and January 
2008.  In July 2008, the U.S. Armed Services Center for Unit 
Records Research not named the U.S. Army and Joint Services 
Records Research Center (JSRRC) verified that the August 15, 1969 
deck logs from the USS Constellation indicated that an aviations 
boatswain mate was killed as a result of being sucked into the 
intake of an A-7A Corsair aircraft.  

This evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it also addresses 
an unestablished fact which is whether the Veteran's stressor 
event has been verified. 

The Veteran also submitted additional evidence showing diagnosis 
and treatment of PTSD.  See the July 2009 report from a Vet 
Center.  

This evidence raises a reasonable possibility of substantiating 
the claim because it establishes that the Veteran has PTSD which 
he claims is due to a stressor event in service.  Thus, this 
evidence is new and material.  

In conclusion, the Board finds that the evidence received since 
the March 2005 rating decision is new and material, and the claim 
of service connection for PTSD is reopened.  


ORDER

As new and material evidence had been received to reopen the 
claim of service connection for PTSD, the appeal to this extent 
is allowed, subject to further action as discussed hereinbelow.  


REMAND

Regarding the claims for service connection for hypertension, 
peripheral neuropathy and PTSD, and the claim for an initial 
compensable rating for the service-connected hearing loss, the 
Board finds that additional development is necessary before a 
decision can be made on the merits.  VCAA specifically provides 
that the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).

Regarding the claims for service connection for hypertension and 
peripheral  neuropathy, the Veteran contends that these disorders 
are caused by the service-connected diabetes mellitus.  The 
Veteran was afforded a VA examination in February 2005 to obtain 
medical evidence as to the etiology of these disorders. 

The examiner found that the disorders were not caused or 
aggravated by the diabetes mellitus because he found that the 
Veteran did not have diabetes mellitus at that time.  However, 
the examiner did not have access to the claims folder at the time 
of the examination.  The record shows that subsequent to this 
examination, diabetes mellitus was diagnosed and service 
connection was granted in December 2005.  

Secondary service connection is granted where a service connected 
disability causes or aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 
C.F.R. § 3.310 (in effect prior to and from October 10, 2006).  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").  

Thus, the Board finds that a medical opinion as to whether the 
service-connected diabetes mellitus Type II causes or aggravates 
the hypertension and peripheral neuropathy is necessary.  

Regarding the claim for service connection for PTSD, the Veteran 
should be afforded a VA examination to determine whether he 
currently has a diagnosis of PTSD due to a stressor event from 
service.  

The private medical evidence of record including the Vet Center 
records show a diagnosis and treatment of PTSD but these records 
do not relate the diagnosis of PTSD to a specific event.  

The Veteran was afforded a VA examination in August 2008 but the 
examiner indicated that, in the current context of over-reported 
symptoms, he was unable to accurately assess the diagnosis.  
Because the examiner stated that the Veteran should be re-
examined in no less than six months, an additional VA psychiatric 
examination is necessary to determine if the Veteran has PTSD due 
to a stressor event from service.    

The Board also notes that the Court has recently held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
this case, the record shows diagnoses of mood disorder and 
depression in addition to the claimed PTSD.  See the August 2009 
VA treatment record.  Thus, in accordance with Clemons, VA must 
consider in the instant case whether the Veteran has any 
psychiatric disability, including PTSD, that is etiologically 
related to his military service. 

Regarding the claim for a higher initial rating for hearing loss, 
in an October 2008 statement, the Veteran indicated that he was 
told by a health care provider at a VA medical facility that his 
hearing loss was worse than when he underwent the VA examination 
in February 2008.  

Because of the evidence of possible worsening, a new examination 
is needed to determine the current severity of the service-
connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

The record shows that the Veteran has received medical treatment 
for hearing loss, peripheral neuropathy, hypertension, and 
psychiatric disorders from the VA healthcare system.  Of record 
are VA treatment records dated in 2004 and from March 2007 to 
September 2008.  

The RO should obtain the VA treatment records from the VA 
Healthcare System for treatment of the hearing loss, peripheral 
neuropathy, hypertension and any psychiatric disorder dated from 
2005 to March 2007 and since September 2008.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).

The RO should take appropriate steps to contact the Veteran by 
letter and request that he provide sufficient information, and if 
necessary authorization, to enable the RO to obtain any pertinent 
treatment records showing treatment of the hearing loss, 
peripheral neuropathy, hypertension, and psychiatric disorders.  
The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  

The Veteran also should be informed that he may submit evidence 
to support his claims.  At the hearing before the Board in March 
2010, the Veteran stated that his family practitioner, Dr. A., 
related the peripheral neuropathy to the diabetes mellitus.  This 
medical evidence was not included in Dr. A.'s treatment records 
which were associated with the file.  The Veteran should be asked 
to provide sufficient information, and if necessary 
authorization, to enable the RO to obtain additional records from 
Dr. A. and the Veteran should be advised that he may submit such 
evidence.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA medical treatment and evaluation 
of the hearing loss, peripheral neuropathy, 
hypertension and any psychiatric disorder.  
The letter should request sufficient 
information to identify the health care 
providers, including Dr. A., and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claims to VA.    

2.  The RO should also obtain all records 
of the Veteran's treatment for the hearing 
loss, peripheral neuropathy, hypertension 
and psychiatric disorders from the VA 
Healthcare System dated from 2005 to March 
2007 and from September 2008.  These should 
be incorporated into the Veteran's claims 
file.

3.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of the hypertension 
and peripheral neuropathy.  The Veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
current hypertension and peripheral 
neuropathy are related to disease or injury 
in service.  

The examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current hypertension and peripheral 
neuropathy are caused or aggravated by the 
service-connected diabetes mellitus Type 
II.  If the examiner finds that the 
hypertension or peripheral neuropathy are 
aggravated by a service-connected 
disability, the examiner should indicate 
the degree of disability due to the 
aggravation.  The examiner should provide a 
rationale for the opinions.

4.  The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  The claims 
folder, including a copy of this REMAND, 
must be made  available to and reviewed by 
the examiner.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report all 
current diagnoses.  

A diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner must 
identify a specific in-service stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  

If the Veteran has a psychiatric disorder 
other than PTSD, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
psychiatric disability is related to 
disease or injury in service.  The examiner 
should provide a complete rationale for 
each opinion rendered.  

5.  The RO also should schedule the Veteran 
for a VA audiometric examination to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).  

6.  Following completion of all indicated 
development, the RO should readjudicate the 
matter remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision and afforded an applicable time to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


